       Case: 3:19-cv-00262-DAS Doc #: 19 Filed: 08/31/20 1 of 1 PageID #: 1509


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

NATASHA HUBBARD                                                                          PLAINTIFF

v.                                                      CIVIL ACTION NO. 3:19-CV-262-DAS

ANDREW SAUL,
COMMISSIONER OF SOCIAL SECURITY                                                      DEFENDANT

                                       FINAL JUDGMENT

       Plaintiff Natasha Hubbard filed suit under 42 U.S.C. § 405(g) for judicial review of the

unfavorable decision of the Commissioner of Social Security regarding an application for a

Period of Disability, Disability Insurance Benefits, and Supplemental Security Income. Docket 1.

The parties have consented to entry of final judgment by the United States Magistrate Judge

under the provision of 28 U.S.C. § 636(c), with any appeal to the Court of Appeals for the Fifth

Circuit. Docket 11. The Court, having considered the record, the administrative transcript, the

briefs of the parties, and the applicable law, finds that the Commissioner’s decision is not

supported by substantial evidence and should be reversed.

       The ALJ failed to analyze the plaintiff’s complaints of pain under the regulatory

framework outlined in 20 C.F.R. 404.1529. The ALJ’s opinion thoroughly discusses the

voluminous medical records; however, the ALJ did not analyze the plaintiff’s complaints of pain

consistent with the factors set forth in 20 C.F.R. 404.1529. Whether a consultative examination

would aid in the evaluation of the plaintiff’s pain is left to the ALJ’s discretion. For these

reasons, and for those announced on the record at the conclusion of the hearing in this case, the

Commissioner’s decision is reversed and remanded for a rehearing of the plaintiff’s application

under the fourth sentence of § 405(g).

       SO ORDERED, this the 31st day of August, 2020.

                                               /s/ David A. Sanders
                                               UNITED STATES MAGISTRATE JUDGE
